Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objections and 112 rejection of the previous office action have been overcome with applicant’s amendments. These have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon (US 2015/0071837) in view of Song (US 2017/0084965). 
Chon teaches the manufacture of lithium hydroxide from a lithium phosphate solution where an alkali material is added to the lithium phosphate to form a slurry and create a lithium hydroxide aqueous solution (0015-0021). Chon does not teach a lithium phosphate initial slurry or addition of the acid. Chon teaches concentrating the recovered solution of lithium hydroxide (0027). 
Song teaches the addition of an acid such as sulfuric acid, nitric acid, or HCL or phosphoric acid to a lithium and phosphate waste liquid in order to create a lithium phosphate solution (0012). Controlling the acidity will directly control the solubility of the lithium phosphate (0034) and controlling the amount of phosphate in the solution will determine the purity of what compound is precipitated (0028-0034). Therefore, it would have been known in the art at the time of filing how to control the precipitation based on properties of phosphate concentration and pH. Making this adjustment to the process taught in Chon would require mere experimentation by one of ordinary skill in the art in order to precipitate a desired, pure compound or compounds so that lithium remains in solution for further processing. 
Because Song teaches that the acid is added to adjust the solubility, it would have been obvious to one of ordinary skill in the art at the time of filing to use the claimed concentration based on the known physical properties that would be changed during the addition. This would require mere routine experimentation on the part of one of ordinary skill in the art. 

Regarding claim 2, the lithium phosphate concentration can be 60 g/L or more (0091). 
Regarding claim 4, Chon teaches the use of about 1:1 calcium oxide to the lithium phosphate (Example). 
Regarding claim 5, Chon teaches addition of a calcium hydroxide, calcium oxide, or sodium hydroxide. (0016-0021; 0072). 
Regarding claim 6, Chon teaches that gypsum and hydroxyapatite can be produced (0068; 0074).
Response to Arguments
Applicant's arguments filed 01/28/22 have been fully considered but they are not persuasive. Applicant argues that criticality need not be established to address the obviousness statement of the office action because a result effective variable has not been provided. However, Song teaches that controlling the acidity will directly control the solubility of the lithium phosphate (0034) and controlling the amount of phosphate in the solution will determine the purity of what compound is precipitated (0028-0034). Therefore, Song does teach a result effective variable that would require routine experimentation. The solubility of the compound to be recovered after it is in solution would be considered by one of ordinary skill in the art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732